Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “RS1, RS2, identically or differently, denote H, alkyl or alkenyl, having up to 6 C atoms, or cyclopropyl, cyclobutyl, cyclopentenyl, or cyclopentyl” and “RTh1, RTh2 identically or differently, denote H, alkyl or alkenyl or alkoxy, having up to 6 C atoms, or cyclopropyl, cyclobutyl, cyclopentenyl or cyclopentyl” (emphasis added); the scope of the protection sought by “up to” is not clear since it includes zero. Claim 1 fails to particularly point out and distinctly claim the substituents RS1, RS2, RTh1, and RTh2 of the compound of formula S in the claimed liquid-crystalline medium.
Amended claim 3 is rejected as being vague and indefinite when it recites “wherein the medium comprises one or more compounds selected from the group of compounds of the formulae S1 to S24” (emphasis added); the scope of the protection sought is not clear since the compounds of formula S include the compounds of formulae S1 to S24. Claim 3 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium, i.e., that the compound of formula S is selected from the group of compounds of the formulae S1 to S24.
Amended claim 3 is rejected as being vague and indefinite when it recites “in which RS, RTh1, RTh2, LS1 and LS2 have the meanings indicated in claim 1 for formula S“ (emphasis added); the scope of the protection sought is not clear in view of the ambiguity regarding the description of the substituents in claim 1 as discussed in preceding paragraph 4. Claim 3 fails to particularly point out and distinctly claim the substituents RTh1, and RTh2 of the compound of formula S in the claimed liquid-crystalline medium.
Amended claim 7 is rejected as being vague and indefinite when it recites “RT denotes halogen, CN, NCS, RF, RF—O— or RF—S—, wherein RF denotes fluorinated alkyl or fluorinated alkenyl having up to 12 C atoms” (emphasis added); the scope of the protection sought by “up to” is not clear since it includes zero. Claim 7 fails to particularly point out and distinctly claim the substituent RF of the compound of formula T in the claimed liquid-crystalline medium. 
Claim 12 is rejected as being vague and indefinite when it recites “RTh1, RTh2 identically or differently, denote H, alkyl or alkenyl or alkoxy, having up to 6 C atoms” (emphasis added); the scope of the protection sought by “up to” is not clear since it includes zero. Claim 12 fails to particularly point out and distinctly claim the substituents RTh1, and RTh2  in the claimed compound of formula S.
Claim 12 is rejected as being vague and indefinite when it recites “RS denotes alkyl, alkenyl or alkoxy, having up to 9 C atoms” (emphasis added); the scope of the protection sought by “up to” is not clear since it includes zero. Claim 12 fails to particularly point out and distinctly claim the substituent RS in the claimed compound of formula S*.
Amended claim 17 and newly added claim 21 are rejected as being vague and indefinite when they each recite “and optionally additional mesogenic compounds and” (emphasis added); the scope of the protection sought by “additional” is not clear since there is insufficient antecedent basis for mesogenic compounds. Amended claim fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Claim Rejections - 35 USC § 101 and 35 USC § 112(a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 13 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: 
U.S. Patent Application Publication No. 2021/0179943 teaches compounds (I-1)/(I-3) inclusive of the compounds of the present formula S5, compounds (I-9)/(I-18)/(S-26) inclusive of the compounds of the present formula S9, and compounds (I-27)/(I-28)/(I-29) inclusive of the compounds of the present formula S21; and 
U.S. Patent Application Publication No. 2020/0347301 teaches isothiocyanate-tolane compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722